               Case 19-10270-whd                      Doc 31         Filed 04/19/19 Entered 04/19/19 12:54:32                                 Desc Main
                                                                     Document     Page 1 of 9
  Fill in this information to identify your case:

  Debtor 1              Melissa                 Lee                     Cox
                        First Name              Middle Name             Last Name
                                                                                                                 ■    Check if this is an amended plan, and
  Debtor 2                                                                                                            list below the sections of the plan that
  (Spouse, if filing)   First Name              Middle Name             Last Name                                     have been changed. Amendments to
                                                                                                                      sections not listed below will be
United States Bankruptcy Court for the Northern District of Georgia                                                   ineffective even if set out later in this
                                                                                                                      amended plan.
  Case number           19-10270
  (if known)
                                                                                                     2.1, 2.3, 3.3, 3.6, 4.3



Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                               option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                               rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                     The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                     § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                          A limit on the amount of a secured claim, that may result in a partial
                                  § 1.1                                                                                         Included             ■ Not Included
                                          payment or no payment at all to the secured creditor, set out in § 3.2
                                          Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                  § 1.2                                                                                         Included             ■ Not Included
                                          security interest, set out in § 3.4

                                  § 1.3   Nonstandard provisions, set out in Part 8                                             Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                             Page 1 of 6
         Case 19-10270-whd                    Doc 31        Filed 04/19/19 Entered 04/19/19 12:54:32                                  Desc Main
                                                            Document     Page 2 of 9
Debtor Melissa Lee Cox                                                                      Case number 19-10270

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:         36 months            ■   60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $332.00 per bi-monthly        for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
        ■    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                11/04/2023               $482.00 per        week         When car is paid off.


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years 2018, 2019, 2020, 2021 and 2022             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                          Page 2 of 6
         Case 19-10270-whd                    Doc 31        Filed 04/19/19 Entered 04/19/19 12:54:32                                Desc Main
                                                            Document     Page 3 of 9
Debtor Melissa Lee Cox                                                                       Case number 19-10270
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        ■    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
             contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
             conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
             be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
             If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
             otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
             treated by the plan.

              Name of creditor                                     Collateral                 Estimated amount of      Interest rate on       Monthly plan
                                                                                              arrearage (if any)       arrearage              payment on
                                                                                                                       (if applicable)        arrearage

              Home Point Financial Corporation                        117 Walkers Pond                $0.00                               %                  $0.00
                                                                     Drive, Villa Rica, GA
                                                                            30180

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

        ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                 Page 3 of 6
         Case 19-10270-whd                    Doc 31         Filed 04/19/19 Entered 04/19/19 12:54:32                                   Desc Main
                                                             Document     Page 4 of 9
Debtor Melissa Lee Cox                                                                       Case number 19-10270

§ 3.3   Secured claims excluded from 11 U.S.C. § 506.

        Check one.
        ■   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4   Lien avoidance.

        Check one.
        ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5   Surrender of collateral.

        Check one.
        ■   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6   Other Allowed Secured Claims.

       A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
            5.5
        of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
        object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
        permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
        applicable.
        If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
        will be treated as an unsecured claim under Part 5 of this plan.
        The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
        (a) payment of the underlying debt determined under nonbankruptcy law, or
        (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
        § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                  Page 4 of 6
         Case 19-10270-whd                    Doc 31         Filed 04/19/19 Entered 04/19/19 12:54:32                                   Desc Main
                                                             Document     Page 5 of 9
Debtor Melissa Lee Cox                                                                       Case number 19-10270

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

       Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

       Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

       (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             4,350.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

       (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

       (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

       (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                              150.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

       (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

       (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

       (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

       (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
        ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims
§ 5.1   Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
        receive:
        Check one.
            A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

            A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
            creditors provided for in this plan.
            The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
            made to all other creditors provided for in this plan.
        ■   100% of the total amount of these claims

        Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
        allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
        debtor(s), and other priority claims under Part 4.

§ 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                     Page 5 of 6
         Case 19-10270-whd                    Doc 31     Filed 04/19/19 Entered 04/19/19 12:54:32                           Desc Main
                                                         Document     Page 6 of 9
Debtor Melissa Lee Cox                                                                 Case number 19-10270

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
        ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   8    s/ Melissa Lee Cox
        Signature of debtor 1 executed on 04/19/2019
                                                                                  8    s/
                                                                                       Signature of debtor 2 executed on 00/00/2018
                                          MM / DD / YYYY                                                                 MM / DD / YYYY



        Address                                        City, State, ZIP code           Address                                   City, State, ZIP code



   8    s/ Hannah Barnes Mitchell
        Signature of attorney for debtor(s)
                                                                                      Date:   4/19/2019
                                                                                              MM / DD / YYYY



        WWW.WESTGAATTORNEY.COM, PC                                                     PO Box 398, Carrollton, GA 30110
        Firm                                                                           Address                                   City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                       Page 6 of 6
Case 19-10270-whd       Doc 31    Filed 04/19/19 Entered 04/19/19 12:54:32             Desc Main
                                  Document     Page 7 of 9


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   NEWNAN DIVISION


   MELISSA LEE COX,                              :       CASE NO: 18-10270-WHD
                                                 :
                  DEBTOR.                        :        CHAPTER 13


                                CERTIFICATE OF SERVICE


          I hereby certify that on the day stated below, a copy of the attached Amended
   Chapter 13 Plan will be mailed, by depositing a copy of the same in the United States
   mail, in a properly addressed envelope, with sufficient postage and to insure delivery to:
          To those, a list of whom is attached; and

          The following parties in interest are on the court's ECF system and will notified
          by the system, and no further service is required:

          Melissa J. Davey, Chapter 13 Trustee

          The 19th day of April, 2019.

                                                 WWW.WESTGAATTORNEY.COM, P.C.



                                                 S/ Hannah Barnes Mitchll
                                                 Hanna Barnes Mitchell
                                                 State Bar # 396277
                                                 Daniel M. Barnes
                                                 State Bar # 038555
                                                 Attorney for Debtor

   P.O. Box 398
   Carrollton, GA 30112
   (770)830-7662
Label Matrix forCase    19-10270-whd
                  local noticing        Doc 31
                                             AtlantaFiled
                                                      Postal04/19/19
                                                             Credit Union Entered 04/19/19 12:54:32
                                                                                           Atlanta Postal Desc   Main
                                                                                                          Credit Union
113E-3                                            Document
                                             3900 Crown Rd.           Page  8 of 9         40 Technology Pkwy South, Suite 300
Case 19-10270-whd                             Atlanta, GA 30380-0001                          Peachtree Corners, GA 30092-2924
Northern District of Georgia
Newnan
Fri Apr 19 12:50:07 EDT 2019
Barclays                                      Daniel M. Barnes                                Capital One
P.O. Box 60517                                WWW.WESTGAATTORNEY.COM PC                       P.O. Box 71083
City of Industry, CA 91716-0517               PO Box 398                                      Charlotte, NC 28272-1083
                                              Carrollton, GA 30112-0007


Capital One Bank (USA), N.A.                  Carrollton Orthopaedic Clinic                   Chase
by American InfoSource as agent               150 Clinic Ave., Ste. 101                       P.O. Box 1423
4515 N Santa Fe Ave.                          Carrollton, GA 30117-4402                       Charlotte, NC 28201-1423
Oklahoma City, OK 73118-7901


Chase Bank USA, N.A.                          Commenity Bank/Overstock.com                    Credence Resource Management
c/o National Bankruptcy Services, LLC         P.O. Box 659450                                 AT&T)
P.O. Box 9013                                 San Antonio, TX 78265-9450                      P.O. Box 2238
Addison Texas 75001-9013                                                                      Southgate, MI 48195-4238


Credit One Bank                               Dr. Paul Walls                                  Home Point Financial
P.O. Box 60500                                601 Dixie St                                    P.O. Box 790309
City of Industry, CA 91716-0500               Carrollton, GA 30117-3816                       Saint Louis, MO 63179-0309



Home Point Financial Corporation              Ian Folds                                       A. Michelle Hart Ippoliti
11511 Luna Road, Suite 300                    147 Terrace Walk                                McCalla Raymer Leibert Pierce, LLC
Farmers Branch, TX 75234-6451                 Woodstock, GA 30189-7456                        1544 Old Alabama Rd.
                                                                                              Roswell, GA 30076-2102


LVNV Funding, LLC                             Lane Bryant                                     Lending Club Corp
Resurgent Capital Services                    P.O. Box 659728                                 Dept #34268
PO Box 10587                                  San Antonio, TX 78265-9728                      P.O. Box 39000
Greenville, SC 29603-0587                                                                     San Francisco, CA 94139-0001


MERRICK BANK                                  Med Data Systems                                Merrick Bank
Resurgent Capital Services                    P.O. Box 1149                                   P.O. Box 660702
PO Box 10368                                  Sebring, FL 33871-1149                          Dallas, TX 75266-0702
Greenville, SC 29603-0368


Albert F. Nasuti                              Northside Hospital                              PRA Receivables Management, LLC
Thompson, O’Brien, Kemp & Nasuti, PC          Billing and Collections                         PO Box 41021
Suite 300                                     1001 Summit Blvd, Ste 150                       Norfolk, VA 23541-1021
40 Technology Parkway South                   Atlanta, GA 30319-6421
Peachtree Corners, GA 30092-2924

Paypal Credit                                 (p)PORTFOLIO RECOVERY ASSOCIATES LLC            Quantum3 Group LLC as agent for Comenity Ban
P.O. Box 71202                                PO BOX 41067                                    PO Box 788
Charlotte, NC 28272-1202                      NORFOLK VA 23541-1067                           Kirkland, WA 98083-0788
               Case
Quantum3 Group LLC      19-10270-whd
                   as agent for Comenity Cap Doc 31     Filed 04/19/19
                                                  RGL Associates-Tanner MedicalEntered 04/19/19          12:54:32       Desc Main
                                                                                                         RSI - Tanner Medical
PO Box 788                                             Document
                                                  P.O. Box 1054            Page 9 of 9                    P.O. Box 21808
Kirkland, WA 98083-0788                           Brunswick, GA 31521-1054                                Columbia, SC 29221-1808



RoTech Healthcare/Instamed                           Rooms to Go                                          D. Anthony Sottile
Dept. #59                                            P.O. Box 960061                                      Sottile & Barile, LLC
P.O. Box 850001                                      Orlando, FL 32896-0061                               394 Wards Corner Road, Suite 180
Orlando, FL 32885-0001                                                                                    Loveland, OH 45140-8362


Synchrony Bank/Amazon.com                            Walmart Discover/SynchronyBank
P.O. Box 960013                                      P.O. Box 530927
Orlando, FL 32896-0013                               Atlanta, GA 30353-0927




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Assoc.                            (d)Portfolio Recovery Associates, LLC
P.O. Box 12914                                       POB 41067
Norfolk, VA 23541                                    Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)A. Michelle Hart Ippoliti                         End of Label Matrix
McCalla Raymer Leibert Pierce, LLC                   Mailable recipients      37
1544 Old Alabama Road                                Bypassed recipients       1
Roswell, GA 30076-2102                               Total                    38
